      Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 1 of 34 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    HAKEEM HASAN, individually and on             )
    behalf of similarly situated individuals,     )
                                                  )
            Plaintiff,                            )       No.
                                                  )
                            v.                    )
                                                  )
    AMERICAN HONDA MOTOR CO., INC., a             )
    California corporation,                       )       JURY TRIAL DEMANDED
                                                  )
            Defendant.                            )

                                  CLASS ACTION COMPLAINT

       Plaintiff, Hakeem Hasan, by and through his attorneys, brings this civil action on behalf of

himself and other consumers who purchased Honda CR-V vehicles from Defendant, American

Honda Motor Co., Inc. (“Honda” or “Defendant”), that suffer from a serious defect in the vehicles’

windshield material and/or workmanship (“Windshield Defect”). The Windshield Defect results

in premature windshield cracking, compromising the safety of its owner as well as the safety of

other drivers on America’s roads. Plaintiff, on behalf of himself and similarly situated individuals,

now seeks damages and all other available relief for Defendant’s wrongful conduct. Plaintiff

alleges as follows based on personal knowledge as to his own experiences, and as to all other

matters, upon information and belief, including an investigation conducted by his attorneys.

                                    NATURE OF THE ACTION

       1.       This case concerns Defendant’s manufacturing and sale of Honda CR-V vehicles

containing defective windshields prone to spontaneous cracking. The Windshield Defect causes

windshield cracking and shattering without any external impact, and as a result, has caused

significant reductions to the overall safety, aesthetic appearance, and structural integrity of the

vehicles.



                                                 1
      Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 2 of 34 PageID #:2




          2.   Like the other members of the putative Class, Plaintiff purchased a Honda CR-V

containing the Windshield Defect. Within four months of his purchase, Plaintiff discovered that

the windshield of his CRV had inexplicably cracked overnight while it was parked in the open

parking lot of his apartment complex. Because he could find no evidence that anything had struck

his vehicle, Plaintiff concluded that his windshield had cracked to a defect in its material or

workmanship.

          3.   Consequently, Plaintiff sought a warranty repair of his windshield damage from

Honda Superstore of Lisle, one of Defendant’s authorized Honda dealerships. Honda Superstore

of Lisle’s warranty administrator agreed with Plaintiff that the crack was a stress crack due to a

defect, rather than a crack caused by an external impact. However, Defendant refused to provide

a repair under warranty, even though it warrants that it will repair broken, chipped, and scratched

window glass due to defects in material and/or workmanship, and even though Honda Superstore

of Lisle’s warranty administrator communicated to Defendant that Plaintiff’s windshield crack was

stress-related and not caused by an external impact.

          4.   Plaintiff is not alone in his frustration with Defendant’s refusal to acknowledge the

Windshield Defect and refusal to provide the repairs it agreed to provide in its written warranties.

As shown by numerous public complaints and grievances made by other Honda CR-V owners,

Defendant systematically refuses to honor its warranty obligations with regards to the Windshield

Defect.

          5.   The Windshield Defect poses an extreme safety hazard to drivers, passengers, and

pedestrians. Windshield cracks and splintering impair the driver’s view and cause driver

distraction. In the event of a collision, weakened and dislodged glass can cause cuts, eye damage,

and other injuries. In addition, especially due to other safety features installed in Defendant’s CR-




                                                 2
        Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 3 of 34 PageID #:3




Vs which require clear windshields in order to operate normally, windshields are a vital component

of vehicles’ passenger protection system. Structurally-sound windshields are necessary to keep

vehicle occupants within the relative safety of the passenger compartment during collision or roll

over.

         6.    In addition to these obvious safety hazards, the cost to repair the effects of the

Windshield Defect can be exorbitant, requiring consumers to pay significant sums over the life of

their CR-Vs.

         7.    Defendant has manufactured, supplied, and sold thousands of CR-Vs without

disclosing the Windshield Defect to consumers. Even when consumers submit their vehicles to

Defendant’s authorized dealers and service technicians for warranty repairs, Defendant denies that

the Windshield Defect exists and asserts that any cracks are impact-caused.

         8.    Despite notice and knowledge of the Windshield Defect from the numerous

complaints received from customers, repair data provided by its authorized dealers, and its own

internal records – including pre-sale durability testing – Defendant has concealed the Windshield

Defect’s existence, has not recalled affected CR-Vs to repair the Windshield Defect, has not

offered consumers a suitable repair or replacement free of charge, and has not offered to reimburse

consumers who have incurred out-of-pocket costs to repair the Windshield Defect.

         9.    Had Plaintiff and the members of the Class and Subclass defined herein known of

the Windshield Defect at the time of purchase, including the safety hazard posed by the Windshield

Defect and the cost of repair, they would not have purchased their Honda CR-Vs, or would have

paid much less for them. As such, Plaintiff and the members of the Class have not received the

value for which they bargained when they purchased their CR-Vs.

         10.   Accordingly, Plaintiff brings this action on behalf of himself and similarly-situated




                                                 3
      Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 4 of 34 PageID #:4




consumers to redress Defendant’s violations of the Magnuson-Moss Warranty Act, 15 U.S.C. §

2301, et seq., Defendant’s breach of the express and implied warranties it provided in connection

with the sale of its CR-Vs, and for Defendant’s violations of the Illinois Consumer Fraud and

Deceptive Business Practices Act, 815 ILCS 505/2, et seq.

                                  JURISDICTION AND VENUE

        11.     This Court has diversity jurisdiction under 28 U.S.C. § 1332(d), because (i) at least

one member of the putative class is a citizen of a state different from any Defendant, (ii) the amount

in controversy exceeds $5,000,000, exclusive of interest and costs, and (iii) none of the exceptions

under that subsection apply to the instant action.

        12.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), because Defendant

transacts business in this District, and because a substantial part of the events giving rise to

Plaintiff’s claims occurred in this District, as Plaintiff purchased his vehicle in this District.

                                              PARTIES

        13.     Plaintiff Hakeem Hasan is a citizen and resident of the State of Illinois.

        14.     Defendant American Honda Motor Co., Inc. is a California corporation with its

principal place of business in Torrance, California. Defendant is registered to do business in

Illinois. Defendant designs, manufactures, markets, distributes, services, repairs, sells, and leases

passenger vehicles, including the Class Vehicles (as hereinafter defined), throughout the United

States, including in this District. Defendant is the warrantor and distributor and/or seller of the

Class Vehicles in the United States.

                                   FACTUAL BACKGROUND

        15.     Defendant’s CR-V model is one of the most popular compact SUV models in the

United States, selling among the top three models in that class of vehicle, and is the best-selling




                                                   4
      Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 5 of 34 PageID #:5




vehicle across the Honda lineup.

       16.     Although Defendant markets its CR-V’s as especially safe vehicles, Defendant’s

CR-Vs contain windshields that, due to defects in the windshields’ material and/or workmanship,

spontaneously crack and splinter for no apparent reason, including when parked in an isolated area

or in a covered garage.

       17.     Unlike tires, batteries, and engine oil, which need regular replacement, windshields

are expected to be constructed of sufficiently-durable material to last for the life of the vehicle.

       18.     As such, Defendant provides a New Vehicle Limited Warranty at the time of

purchase stating that Defendant “will repair or replace any part that is defective in material or

workmanship under normal use . . . All repairs/replacements made under this warranty are free of

charge.” Defendant’s New Vehicle Limited Warranty covers new CR-Vs for three years or 36,000

miles. Regarding window glass, including windshields, Defendant warrants that it will repair

“broken, chipped, or scratched window glass” if the damage is due to a defect in material or

workmanship:




                                                  5
      Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 6 of 34 PageID #:6




       19.     Defendant’s New Vehicle Limited Warranty directs CR-V owners desiring a

warranty repair to bring their vehicles to a Honda dealer, and informs them that “if you regularly

take your vehicle to the Honda automobile dealer for scheduled maintenance, the dealership

personnel will know its history if you need to make a warranty claim”:




                                                6
Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 7 of 34 PageID #:7




                                   7
        Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 8 of 34 PageID #:8




Consumer Complaints

          20.     Complaints about the Windshield Defect and unexplained windshield cracking in

Defendant’s CR-Vs fill the pages of online forums dedicated to consumer vehicle repair. For

instance, one CR-V owner posted the below complaint on the popular site CarGurus.com:1




          21.     Dozens of CR-V owners responded with the exact same complaint:




1
    https://www.cargurus.com/Cars/Discussion-t72374_ds906301 (last visited October 25, 2019).


                                                    8
Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 9 of 34 PageID #:9




                                   9
Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 10 of 34 PageID #:10




                                    10
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 11 of 34 PageID #:11




      22.    The complaints above are only a sample of the widespread grievances online

regarding the Windshield Defect in Defendant’s 2017, 2018, and 2019 model-year Honda CR-Vs


                                           11
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 12 of 34 PageID #:12




and complaining of Defendant’s refusal to repair damage due to the Windshield Defect under

warranty.

       23.     While the Windshield Defect’s damage to a CR-V’s aesthetic appearance is

obvious, its effects on the CR-V’s other complex safety features are less apparent.

Defendant’s Honda Sensing System

       24.     Defendant’s 2018 CR-V marketing brochure focuses on the vehicle’s sophisticated

safety features, which include Honda Sensing, a “suite of features that can assist and help you

sense things you might miss while driving.”




       25.     Defendant’s 2018 CR-V Owner’s Manual further explains that Honda Sensing

“employs the use of two distinctly different kinds of sensors, a radar sensor located in the front

grille and a front sensor camera mounted to the interior side of the windshield, behind the rear

view mirror,” and that Honda Sensing actually takes control of certain driving tasks, including

vehicle speed and braking:




                                                12
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 13 of 34 PageID #:13




       26.     As illustrated in Defendant’s CR-V Owner’s Manuals, proper performance of the

Honda Sensing system requires a clear, unobstructed windshield so that the system’s camera can

detect and accurately analyze light from other vehicles on the road:




                                                13
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 14 of 34 PageID #:14




       27.    In fact, Defendant’s Owner’s Manual specifically advises that “scratches, nicks,

and other damage to the windshield within the camera’s field of vision can cause the system to

operate abnormally. If this occurs, we recommend that you replace the windshield with a genuine

Honda replacement windshield”:




                                              14
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 15 of 34 PageID #:15




       28.     The Windshield Defect and associated spontaneous windshield cracking thus

greatly impair critical Honda Sensing features for which consumers bargain for when they

purchase their CR-Vs. Defendant is aware that windshield cracking causes its automated driver-

assist features to function abnormally.

       29.     The cracks forming as a direct result of the Windshield Defect interfere with the

Honda Sensing camera’s functionality, such that the camera cannot accurately determine vehicle

positioning and orientation or identify nearby vehicles, thereby impairing the CR-V’s driving

support system and increasing the likelihood of collision.

       30.     Despite its knowledge of the Windshield Defect due to its pre-sale testing,

dealership windshield replacement orders, and consumer complaints, Defendant has done nothing

to remedy the Windshield Defect, denied its existence, and refused to honor its warranties to repair



                                                15
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 16 of 34 PageID #:16




defects in its CR-V vehicles.

              FACTUAL ALLEGATIONS WITH RESPECT TO PLAINTIFF

       31.     In January 2019, Plaintiff purchased a new 2018 Honda CR-V (VIN:

5J6RW2H80JL033103) from Honda Superstore of Lisle, one of Defendant’s authorized

dealerships, located in Lisle, Illinois. One of the reasons Plaintiff decided to purchase a new 2018

CR-V was its supposedly advanced safety features.

       32.     In connection with his purchase, Plaintiff received Defendant’s New Vehicle

Limited Warranty and a copy of Defendant’s 2018 CR-V Owner’s Manual.

       33.     On or about the evening of March 1, 2019, Plaintiff parked his CR-V in the parking

lot of his apartment complex. The parking lot is an open space, such that no trees or ledges were

overhanging Plaintiff’s vehicle. At the time, Plaintiff had owned his CR-V for less than four

months and his CR-V had accrued less than 5,000 miles.

       34.     The following morning, Plaintiff discovered a large crack in the lower right section

of his windshield, on the passenger side. Plaintiff inspected his vehicle and the surrounding area,

but discovered nothing that could explain why his windshield had suddenly cracked. At no time

prior to discovering this crack did Plaintiff witness the windshield sustain an impact.

       35.     On March 5, 2019, Plaintiff brought his CR-V back to Honda Superstore of Lisle

in order to obtain a windshield repair under warranty.

       36.     The dealership’s warranty administrator took the following pictures of Plaintiff’s

CR-V, evidencing the crack:




                                                16
Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 17 of 34 PageID #:17




                                    17
Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 18 of 34 PageID #:18




                                    18
     Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 19 of 34 PageID #:19




        37.     After performing standard tests used to determine the cause of a windshield crack,

including running a ball-point pen along the windshield’s surface to find any pockets caused by an

external impact, the dealership’s warranty administrator determined that the damage to Plaintiff’s

CR-V windshield was not caused by any external impact, but rather was a stress crack due to

defective materials and/or defective construction.

        38.     Accordingly, the dealership’s warranty administrator submitted a request to repair

Plaintiff’s windshield under warranty to Defendant’s local District Parts and Service Manager

(“DPSM”). Defendant’s DPSMs are responsible for reviewing and approving warranty claims for

their respective districts.

        39.     The dealership’s warranty administrator sent pictures of Plaintiff’s cracked

windshield to Defendant’s DPSM, informed the DPSM that he found no signs of impact to

Plaintiff’s windshield, and informed the DPSM that he considered Plaintiff’s windshield crack to

be stress-related. The warranty administrator also offered to make arrangements for the DPSM to

inspect Plaintiff’s windshield damage in person.



                                                19
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 20 of 34 PageID #:20




        40.      Rather than investigate Plaintiff’s windshield damage in person and perform the

same standard tests that were performed by Honda Superstore of Lisle’s warranty administrator,

Defendant’s DPSM summarily rejected Plaintiff’s warranty claim without explanation.

        41.      Frustrated with Defendant’s refusal to honor its warranty obligations, the following

week Plaintiff brought his CR-V to Safelite AutoGlass in Naperville, Illinois. Safelite AutoGlass

specializes in automobile glass repair.

        42.      The specialists at Safelite AutoGlass came to the same conclusion as the dealership

warranty administrator, also informed Plaintiff that the crack in his windshield was “non-impact,”

and further noted that the crack originated at the edge of Plaintiff’s windshield, indicating a

common vehicle frame issue which exerts excessive pressure on the windshield’s edges, causing

stress cracks.

        43.      Plaintiff subsequently communicated Safelite AutoGlass’s findings to Defendant,

but was again told that Defendant would not cover his CR-V’s damage under warranty.

        44.      In the time since the Windshield Defect first manifested itself in Plaintiff’s

windshield, the crack has continued to grow in size, inhibiting his vehicle’s sophisticated safety

features and exacerbating the risks to Plaintiff’s safety and the safety of other drivers.

        45.      Had Plaintiff known of the Windshield Defect prior to purchasing his 2018 CR-V,

he would have chosen to purchase a different vehicle or would have paid substantially less for it.

                                  CLASS ACTION ALLEGATIONS

        46.      Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure. Plaintiff brings this action individually and on behalf of all similarly situated

persons as the Court may determine to be appropriate for class certification treatment, pursuant to

Federal Rules of Civil Procedure 23(a) and 23(b). Plaintiff seeks to represent the following Class




                                                   20
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 21 of 34 PageID #:21




and Subclass of owners of Defendant’s 2017-2019 model-year Honda CR-Vs (the “Class

Vehicles”):

       The Nationwide Class: All individuals who, within the applicable limitations period,
       purchased or leased a Class Vehicle in the United States or its Territories.

       The Illinois Subclass: All individuals who, within the applicable limitations period,
       purchased or leased a Class Vehicle in the state of Illinois.

       47.     Excluded from the Nationwide Class (“Class”) and the Illinois Subclass

(“Subclass”) are Defendant, Defendant’s officers and directors, those persons’ immediate families,

and the successors and predecessors of any such excluded person or entity.

       48.     Defendant manufactured thousands of vehicles containing the Windshield Defect

during the relevant time period, and the Class is reasonably estimated to be in the thousands or

tens of thousands such that joinder of all their members is impracticable. The precise number of

members of the Class and Subclass is unknown to Plaintiff, but can be ascertained through

Defendant’s records.

       49.     There is a well-defined community of interest in the relevant questions of law and

fact affecting the putative members of the Class and Subclass.

       50.     Common questions of law and fact predominate over any individual questions

affecting the members of the Class and Subclass, including, but not limited to, the following:

               a.      Whether the Class Vehicles and their windshields contain defective

                       materials such that they are not suitable for their intended use;

               b.      Whether Defendant misrepresented to Plaintiff and the Class and Subclass

                       members the level of safety offered by the Class Vehicles’ advanced

                       features;




                                                 21
Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 22 of 34 PageID #:22




        c.     Whether the fact that the Class Vehicles suffer from the Windshield Defect

               would be considered material to a reasonable consumer;

        d.     Whether, as a result of Defendant’s concealment or failure to disclose

               material facts, Plaintiff and the Class and Subclass members acted to their

               detriment by purchasing Class Vehicles manufactured by Defendant;

        e.     Whether Defendant was aware of the Windshield Defect when it sold the

               Class Vehicles to Plaintiff and the Class and Subclass members;

        f.     Whether the Windshield Defect constitutes an unreasonable safety risk;

        g.     Whether Defendant breached express warranties with respect to the Class

               Vehicles;

        h.     Whether Defendant breach implied warranties with respect to the Class

               Vehicles;

        i.     Whether Defendant had a duty to disclose the defective nature of the Class

               Vehicles and the Windshield Defect to Plaintiff and the Class and Subclass

               members;

        j.     Whether Plaintiff and the Class and Subclass members are entitled to

               equitable relief, including but not limited to a preliminary and/or permanent

               injunction;

        k.     Whether Defendant violated the Illinois Consumer Fraud and Deceptive

               Business Practices Act when it sold to consumers Class Vehicles containing

               the Windshield Defect; and

        l.     Whether Defendant has acted with deliberate indifference to the safety risks

               posed by the Windshield Defect.




                                        22
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 23 of 34 PageID #:23




       51.     With respect to the putative Class and Subclass, Plaintiff’s claims are typical of

those of the absent members of the Class and Subclass. If brought and prosecuted individually, the

claims of each member of the Class and Subclass would require proof of many of the same material

and substantive facts and would rely upon the same remedial theories, seeking the same relief.

       52.     Plaintiff will fairly and adequately represent and protect the interests of the other

members of the Class and Subclass. Plaintiff has retained counsel with substantial experience in

prosecuting complex litigation and class actions. Plaintiff and his counsel are committed to

vigorously prosecuting this action on behalf of the other members of the Class and Subclass, and

have the financial resources to do so. Neither Plaintiff nor his counsel has any interest adverse to

those of the other members of the Class or Subclass.

       53.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(1), in that the

prosecution of separate actions by individual members of the Class and Subclass would create a

risk of inconsistent or varying adjudications, which would establish incompatible standards of

conduct for the parties opposing the Class and Subclass. Such incompatible standards of conduct

and varying adjudications on the same essential facts, proof, and legal theories would also create

and allow the existence of inconsistent and incompatible rights within the Class and Subclass.

       54.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(3), in that common

questions of law and fact predominate over any questions affecting only individual members of

the Class and Subclass.

       55.     Moreover, a class action is superior to other methods for the fair and efficient

adjudication of the controversies raised in this Complaint because:

               a.      Individual claims by the members of the Class and Subclass would be

                       impracticable, as the costs of pursuing such claims individually would




                                                23
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 24 of 34 PageID #:24




                        exceed what any one Class or Subclass member has at stake;

               b.       Individual members of the Class and Subclass are unlikely to have an

                        interest in separately prosecuting and controlling any individual actions;

               c.       The concentration of litigation of these common claims in one forum will

                        achieve efficiency and promote judicial economy; and

               d.       The proposed class action is manageable.

                                         COUNT I
           Breach of Written Warranty under the Magnuson-Moss Warranty Act,
                                 15 U.S.C. § 2301, et seq.
                      (on behalf of Plaintiff and the proposed Class)

       56.     Plaintiff realleges the foregoing allegations as if fully set forth herein.

       57.     Plaintiff and the other Class members are “consumers” within the meaning of 15

U.S.C. § 2310(3).

       58.     Defendant is a “supplier” and “warrantor” within the meanings of sections 15

U.S.C. § 2301(4)–(5).

       59.     The Class Vehicles are “consumer products” within the meaning of 15 U.S.C. §

2301(1).

       60.     Defendant’s New Vehicle Limited Warranty is a “written warranty” within the

meaning of 15 U.S.C. § 2301(6).

       61.     15 U.S.C. §2310(d)(1) provides a cause of action for any consumer who is damaged

by the failure of a warrantor to comply with any written or implied warranty.

       62.     As discussed herein, Defendant warrants in its New Vehicle Limited Warranty that

it will repair vehicle damage due to defects in materials and/or workmanship free of charge within

three years or 36,000 miles. Defendant instructs Class Vehicle owners desiring warranty coverage

to bring their Class Vehicles to a Honda dealership, whose personnel will determine whether



                                                 24
     Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 25 of 34 PageID #:25




warranty coverage is justified. However, Defendant disregards the findings and conclusions of its

authorized dealerships’ personnel and refuses to repair the damage done to the Class Vehicles by

the Windshield Defect under warranty.

        63.    Additionally, Defendant warrants in its marketing materials and Owner’s Manuals

that the Class Vehicles are installed with the Honda Sensing system, which is designed to ensure

driver and passenger safety.

        64.    However, Defendant manufactured, distributed and/or sold Class Vehicles

containing the Windshield Defect, which compromises the Class Vehicles’ safety systems as

discussed herein.

        65.    Defendant breached its written warranties to Plaintiff and the Class members as set

forth above.

        66.    Defendant’s breach of its express warranties has deprived Plaintiff and the Class

members of the benefit of their bargain, which, among other things, took into account the Class

Vehicles’ advanced safety features.

        67.    The amount in controversy of Plaintiff’s individual claim meets or exceeds the sum

or value of $25. In addition, the amount in controversy meets or exceeds the sum or value of

$50,000 (exclusive of interests and costs) computed on the basis of all claims to be determined in

this suit.

        68.    Defendant has been afforded a reasonable opportunity to cure its breach of its

written warranties. Defendant was on notice of the Windshield Defect from the complaints and

repair requests it received from Class members and its authorized dealerships, as well as from its

own internal records relating to customer complaints and records relating to pre- and post-sale

quality and durability testing.




                                               25
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 26 of 34 PageID #:26




       69.      As a direct and proximate result of the conduct alleged herein, Plaintiff and the

Class members sustained damages and other losses in an amount to be determined at trial.

Defendant’s conduct damaged Plaintiff and the other Class members, who are entitled to recover

actual damages, consequential damages, specific performance, and costs, including statutory

attorneys’ fees and/or other relief as deemed appropriate.

                                           COUNT II
             Breach of Implied Warranty under the Magnuson-Moss Warranty Act,
                                    15 U.S.C. § 2301, et seq.
                         (on behalf of Plaintiff and the proposed Class)

       70.      Plaintiff realleges the foregoing allegations as if fully set forth herein.

       71.      Plaintiff and the other Class members are “consumers” within the meaning of 15

U.S.C. § 2310(3).

       72.      Defendant is a “supplier” and “warrantor” within the meanings of sections 15

U.S.C. § 2301(4)–(5).

       73.      The Class Vehicles are “consumer products” within the meaning of 15 U.S.C. §

2301(1).

       74.      15 U.S.C. §2310(d)(1) provides a cause of action for any consumer who is damaged

by the failure of a warrantor to comply with any implied warranty.

       75.      Plaintiff, as well as the other Class members, contracted with Defendant, through

Defendant’s agents, to purchase Class Vehicles, and paid significant consideration in the form of

the purchase price for the Class Vehicles.

       76.      Defendant’s statements, representations, and omissions concerning the Class

Vehicle’s quality, durability, and safety features were directed specifically to Class Vehicle owners

and prospective Class Vehicle purchasers, including Plaintiff and the Class members.

       77.      Plaintiff and the Class members directly relied on Defendant’s representations,



                                                  26
     Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 27 of 34 PageID #:27




statements, and omissions concerning the Class Vehicles’ quality, durability, and safety features

when choosing to purchase their Class Vehicles.

        78.    As a matter of law, each Class Vehicle comes with an implied warranty of

merchantability whereby each vehicle is warranted by Defendant to be of merchantable quality

such that it would pass without objection in the trade and is fit for the ordinary purposes for which

it was to be used.

        79.    However, Defendant breached this implied warranty of merchantability, as the

Class Vehicles are not fit for the ordinary purposes for which they are to be used and would not

pass without objection with the trade, because at the time they left Defendant’s control, they

contained the Windshield Defect, which renders the Class Vehicles’ windshields prone to

spontaneous cracking and shattering, inhibits the ability of the Class Vehicles’ owners to operate

their Class Vehicles safely by obstructing the view of the driver, and compromises the Class

Vehicles’ autonomous driver-assistance features, thereby endangering the Class Vehicles’ drivers

as well as the general public.

        80.    Defendant’s breach of warranty deprived Plaintiff and the Class members of the

benefit of their bargain because the Windshield Defect renders their vehicles unsafe, poses a direct

risk of injury to Plaintiff and the Class members in the event of a vehicle collision or rollover, and

compromises the Class Vehicles’ other valuable safety features.

        81.    The amount in controversy of Plaintiff’s individual claim meets or exceeds the sum

or value of $25. In addition, the amount in controversy meets or exceeds the sum or value of

$50,000 (exclusive of interests and costs) computed on the basis of all claims to be determined in

this suit.

        82.    Defendant has been afforded a reasonable opportunity to cure its breach of its




                                                 27
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 28 of 34 PageID #:28




written warranties. Defendant was on notice of the Windshield Defect from the complaints and

repair requests it received from Class members and its authorized dealerships, as well as from its

own internal records relating to customer complaints and records relating to pre- and post-sale

quality and durability testing.

       83.     As a direct and proximate result of the conduct alleged herein, Plaintiff and the

Class members sustained damages and other losses in an amount to be determined at trial.

Defendant’s conduct damaged Plaintiff and the other Class members, who are entitled to recover

actual damages, consequential damages, specific performance, and costs, including statutory

attorneys’ fees and/or other relief as deemed appropriate.

                                           COUNT III
                                 Breach of Express Warranty
                         (on behalf of Plaintiff and the proposed Class)

       84.     Plaintiff realleges the foregoing allegations as if fully set forth herein.

       85.     Defendant breached its express warranties to Plaintiff and the Class members as set

forth above.

       86.     Defendant’s breach of its express warranties has deprived Plaintiff and the Class

members of the benefit of their respective bargains.

       87.     As a proximate and foreseeable result of Defendant’s breach, Plaintiff and the other

members of the Class have and/or will sustain damages and loss. These damages include, but are

not limited to: the loss of value of their Class Vehicles as a result of the Windshield Defect;

expectation damages for Plaintiff and the members of the Class because they did not obtain the

benefit of the bargain they struck with Defendant; and any further damages that Plaintiff and the

other members of the Class members have or will incur in order to remedy the Windshield Defect.




                                                 28
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 29 of 34 PageID #:29




                                           COUNT IV
                                 Breach of Implied Warranty
                         (on behalf of Plaintiff and the proposed Class)

       88.     Plaintiff realleges the foregoing allegations as if fully set forth herein.

       89.     Plaintiff, as well as the other Class and Subclass members, contracted with

Defendant, through Defendant’s agents, to purchase Class Vehicles, and paid significant

consideration in the form of the purchase price for the Class Vehicles.

       90.     Defendant’s statements, representations, and omissions concerning the Class

Vehicle’s quality, durability, and safety features were directed specifically to Class Vehicle owners

and prospective Class Vehicle purchasers, including Plaintiff and the Class members.

       91.     As a matter of law, each Class Vehicle comes with an implied warranty of

merchantability whereby each vehicle is warranted by Defendant to be of merchantable quality

such that it would pass without objection in the trade and is fit for the ordinary purposes for which

it was to be used.

       92.     As set forth above, Defendant breached this implied warranty of merchantability.

       93.     Defendant’s breach of warranty deprived Plaintiff and the Class members of the

benefit of their respective bargains.

       94.     As a proximate and foreseeable result of Defendant’s breach, Plaintiff and the other

members of the Class have and/or will sustain damages and loss. These damages include, but are

not limited to: the loss of value of their Class Vehicles as a result of the Windshield Defect;

expectation damages for Plaintiff and the members of the Class because they did not obtain the

benefit of the bargain they struck with Defendant; and any further damages that Plaintiff and the

other members of the Class members have or will incur in order to remedy the Windshield Defect.

                                        COUNT V
      Violation of the Illinois Consumer Fraud and Deceptive Business Practices Act,



                                                 29
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 30 of 34 PageID #:30




                                         815 ILCS 505/2
                       (on behalf of Plaintiff and the proposed Subclass)

       95.     Plaintiff realleges the foregoing allegations as if fully set forth herein.

       96.     Section 2 of the Illinois Consumer Fraud and Deceptive Business Practices Act

(“ICFA”) provides in relevant part that:

       Unfair methods of competition and unfair or deceptive acts or practices, including
       but not limited to the use or employment of any deception, fraud, false pretense,
       false promise, misrepresentation or the concealment, suppression or omission of
       such material fact . . . in the conduct of any trade or commerce are hereby declared
       unlawful whether any person has in fact been misled, deceived or damaged thereby.

815 ILCS 505/2.

       97.     Plaintiff and the members of the Subclass are “consumers” within the meaning of

Section 1(e) of the ICFA.

       98.     Defendant’s conduct as alleged herein occurred in the course of trade or commerce.

       99.     In manufacturing, selling, and designing the Class Vehicles, and in marketing,

offering for sale, and selling the defective Class Vehicles, Defendant engaged in unfair or

deceptive acts or practices prohibited by the ICFA, including, but not limited to:

       a.      By representing in its marketing materials and Owner’s Manuals that the Class

               Vehicles contain advanced safety features including Honda Sensing, when the

               Class Vehicles contain the Windshield Defect which inhibits the accurate

               performance of such features;

       b.      By informing Class Vehicle owners that Defendant’s authorized dealership

               personnel will decide when warranty repairs are justified, but summarily rejecting

               warranty coverage when such personnel determine that warranty repairs are

               necessary; and

       c.      By failing to disclose and actively concealing the Windshield Defect from Plaintiff



                                                 30
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 31 of 34 PageID #:31




               and the Subclass members, who believed they had purchased an especially safe

               vehicle containing advanced safety features, but in reality purchased the opposite.

               Defendant should have disclosed this information because it was in a superior

               position to know the true facts related to the Windshield Defect due to its pre-sale

               durability testing of the Class Vehicles, knowledge of consumer complaints

               regarding the Windshield Defect, and information available only to Defendant

               concerning the volume of replacement windshields ordered by its authorized

               dealers.

       100.    By including such false representations and omissions in its Owner’s Manuals,

marketing materials, and other direct communications to Class Vehicle owners and prospective

purchasers, Defendant intended that the Class Vehicle owners, such as Plaintiff and the Subclass

members, rely on such representations and omissions.

       101.    Absent Defendant’s misrepresentations and omissions, and had Plaintiff and the

Subclass members been adequately informed of the Windshield Defect, they would not have

purchased Defendant’s Class Vehicles or would have paid significantly less for them.

       102.    Plaintiff and the Subclass members had no way of discerning that Defendant’s

representations were false and misleading, or otherwise learning the facts that Defendant had

concealed or failed to disclose, because Defendant had exclusive knowledge of the information

surrounding the Windshield Defect and did not alert Plaintiff and the Subclass members to such

information prior their purchase of their Class Vehicles.

       103.    Defendant intentionally misrepresented, and concealed, material facts concerning

the Windshield Defect from Plaintiff and the Subclass members in an effort to induce Plaintiff and

the Subclass members to purchase the Class Vehicles and to purchase the Class Vehicles at a




                                                31
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 32 of 34 PageID #:32




higher price than Plaintiff and the Subclass members would have otherwise paid had the defect

been properly and appropriately disclosed.

       104.    Further, Defendant’s false and misleading representations, material omissions, and

refusal to remedy the Windshield Defect are each contrary to public policy, immoral, unethical,

oppressive, unscrupulous, and cause substantial injury to consumers by exposing Class Vehicle

owners and the general public to the dangers of vehicles operating with impaired autonomous

driving features, creating catastrophic collision risks. As described herein, Defendant is well aware

of the dangers posed by the Windshield Defect’s compromise of the Class Vehicles’ autonomous-

driving safety features.

       105.    Because Defendant has refused to remedy the Windshield Defect, Plaintiff and the

Subclass members have been left with little choice except to continue driving vehicles with

autonomous safety features which may fail at any time without warning.

       106.    Though Defendant is aware of the Windshield Defect, and aware of its associated

dangers, Defendant has acted with deliberate indifference by failing to take any material step to

prevent the catastrophic injury risks posed to Class Vehicle owners and the general public by the

Windshield Defect.

       107.    Defendant’s scheme and concealment of the true characteristics of the Windshield

Defect were material to Plaintiff and the Subclass members, as Defendant intended.

       108.    Even upon being specifically informed about the scope and extent of the

Windshield Defect, Defendant has failed to do anything to remedy the situation, or offer any sort

of meaningful compensation to owners of the Class Vehicles.

       109.    As a direct and proximate result of Defendant’s deceptive and unfair trade practices,

Plaintiff and the other Subclass members suffered actual damages, including, but not limited to,




                                                 32
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 33 of 34 PageID #:33




paying excessive amounts for the Class Vehicles, monetary losses associated with the decreased

value of their vehicles, and expectation damages associated with not receiving the benefit of their

bargains with Defendant.

       110.    Defendant’s conduct is in violation of the ICFA, and pursuant to 815 ILCS 505/10a,

Plaintiff and the Subclass members are entitled to damages in an amount to be proven at trial,

reasonable attorneys’ fees, injunctive relief prohibiting Defendant’s unfair and deceptive conduct

going forward, and any other penalties or awards that may be appropriate under applicable law.

       WHEREFORE, for the reasons set forth above, Plaintiff, individually and on behalf of

similarly situated individuals, requests relief and judgment against Defendant as follows:

               a.     An Order certifying the Class and Subclass as defined above;

               b.     An award of actual and compensatory damages to Plaintiff and the other

                      members of the Class and Subclass for all damages sustained as a result of

                      Defendant’s wrongdoing, in an amount to be proven at trial, including

                      prejudgment interest thereon;

               c.     An award of punitive damages for Defendant’s misconduct and deliberate

                      indifference to catastrophic injury risks;

               d.     An award of reasonable attorneys’ fees and costs;

               e.     An Order enjoining Defendant from continuing to sell vehicles containing

                      the Windshield Defect; and

               f.     Such further and other relief as the Court deems reasonable and just.

                                        JURY DEMAND

       Plaintiff hereby demands trial by jury on all claims and issues so triable.




                                                33
    Case: 1:19-cv-07054 Document #: 1 Filed: 10/25/19 Page 34 of 34 PageID #:34




Dated: October 25, 2019                               Respectfully submitted,

                                                      HAKEEM HASAN, individually and on
                                                      behalf of similarly situated individuals

                                                      By: /s/ Timothy P. Kingsbury
                                                        One of Plaintiff’s Attorneys

Myles McGuire
Eugene Y. Turin
Timothy P. Kingsbury
MCGUIRE LAW, P.C.
55 W. Wacker Dr., 9th Fl.
Chicago, Illinois 60601
Tel: (312) 893-7002
mmcguire@mcgpc.com
eturin@mcgpc.com
tkingsbury@mcgpc.com

Attorneys for Plaintiff and the putative Class




                                                 34
